Citation Nr: 0814163	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
major depression and if so whether service connection is 
warranted. 

3.  Entitlement to an increased rating greater than 10 
percent for residuals of head trauma including recurrent 
headaches.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Mother

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to June 
1987. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right knee disorder and for major 
depression; and that denied an increased rating greater than 
10 percent for residuals of head trauma including recurrent 
headaches. 

The veteran testified before the Board by videoconference 
from the RO in October 2007.   A transcript of the hearing is 
associated with the claims file. 

In correspondence in December 2004, the veteran stated that 
he desired to submit a claim for compensation under 
38 U.S.C.A. § 1151 for injuries to his right knee as a result 
of VA surgical procedures and post-surgical examinations.  
The claim is referred to the RO for further development and 
adjudication as appropriate.  

The issue of service connection for a right knee disorder and 
for an increased rating for residuals of head trauma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  In November 1997, the RO denied service connection for a 
nervous disorder, claimed as depression and memory loss, 
because service and post-service medical records showed no 
competent medical diagnosis of any chronic neuropsychiatric 
disorder.  In October 1998, the RO denied a petition to 
reopen the claim because no new and material evidence had 
been received to show a diagnosis of any chronic disorder.  
The veteran did not perfect a timely appeal and the decision 
became final.  

2.  Since October 1998, new and material evidence has been 
received that was not previously considered by adjudicators, 
is not cumulative, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran's major depression first manifested many 
years after service, and is not related to any aspect of 
service including to residuals of a head injury.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for major 
depression.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302 (2007).

2.  The criteria for service connection for major depression 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to a petition to reopen a claim, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

Here, the RO sent correspondence in July 2003, which informed 
the veteran of the information and evidence required to 
substantiate the claim and which also informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  While the letter did not explicitly 
ask that the appellant provide any evidence in his possession 
that pertains to the claim, he was advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  
The veteran was not advised of the bases for the previous 
denial.  However, as the Board will grant the petition to 
reopen the claim, any notice deficiency in this regard is not 
prejudicial.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  In the present appeal, the veteran was 
provided with this notice in April 2007.  While the RO's 
letter was issued after the rating decision, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any action or decision, only 
finding that appellants are entitled to a content-complying 
notice.  Thus, the timing of the notice does not nullify the 
rating action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate the claims.  Furthermore, as the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for service connection for major 
depression, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Accordingly, the Board is satisfied that the duty to notify 
requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in the U.S. Navy as an aviation 
electrician's mate.  He contends that his major depressive 
disorder is secondary to service-connected residuals of head 
trauma sustained in service.  

In November 1997, the RO denied service connection for a 
nervous disorder, claimed as depression and memory loss 
because service and post-service medical records showed no 
competent medical diagnosis of any chronic neuropsychiatric 
disorder.  In October 1998, the RO denied a petition to 
reopen the claim because no new and material evidence had 
been received to show a diagnosis of any chronic disorder.  
The veteran expressed timely disagreement in November 1998, 
and the RO provided a statement of the case in December 1999.  
The veteran did not perfect a timely appeal and the decision 
became final.  38 U.S.C.A. § 7105 (b)(1).  

The veteran submitted a petition to reopen the claim in July 
2003. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since October 1998, the RO received written statements from 
the veteran, hearing testimony by the veteran and his mother, 
and VA mental health treatment records.   
This evidence is discussed in detail below.  In September 
2003, the RO reopened the claim for service connection for 
major depression but denied the claim on the merits.  The 
Board concludes that the evidence was new as it had not been 
previously considered by VA adjudicators.  The evidence is 
material because it contains competent medical diagnosis of a 
chronic psychiatric disorder and lay evidence that indicates 
a possible relationship to events in service and raises a 
reasonable possibility of substantiating the claim.  

Therefore, and to this extent only, the Board grants the 
petition to reopen a final disallowed claim for service 
connection for major depression.  The Board will proceed to 
adjudicate the appeal on the merits.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995)
 
Service medical records are silent for any psychiatric 
symptoms, examination, or treatment in service.  However, an 
examiner noted on one occasion in August 1984 that the 
veteran was experiencing emotional stress related to domestic 
issues and a positive serum virus test.  

In September 1994, the veteran sought treatment for 
nervousness and a depressed mood from a VA clinic in Texas.  
An examiner noted the veteran's reports of marital and 
financial distress.   He reported having worked as an 
avionics technician since service but had recently lost his 
job when his employer went out of business.  He also reported 
difficulty sleeping for the previous three years with some 
suicidal thoughts.  The examiner diagnosed depressed mood and 
possible alcohol withdrawal symptoms.  The examiner 
prescribed medication.  In several follow-up appointments 
through November 1994, the veteran reported that his marital 
problems were resolving and that he had avoided alcohol use.  
However, in May 1995, the examiner noted that the veteran had 
returned and reported that his wife had left the marriage, 
that he had custody of his small child, and that he 
experienced depression again and needed stronger medication.  
The veteran did not report chronic headaches or make any 
reference to events in service.  

In June 1997, a VA mental health examiner at a facility in 
Puerto Rico noted the veteran' reports of a head injury in 
service and a history of irregular employment.  The examiner 
noted that the veteran was not receiving on-going psychiatric 
treatment, that he had recently experienced a divorce and 
separation from his child, and that he was living with his 
mother.  The examiner diagnosed no mental disorder.  

In July 1998, a VA examiner noted the veteran's reports of a 
head injury in service in 1982 and that he currently 
experienced severe headaches four to five times per week, 
lasting several hours and interfering with sleep.  The 
examiner found no neurological deficits and diagnosed post-
traumatic headaches.  He did not note any mental health 
symptoms or recommend any mental health examination.  
However, in September 1998, the veteran again sought 
treatment for sleeplessness, anxiety, and depression.  A VA 
examiner noted the veteran's reports of recurrent headaches 
following a head injury in service.  The veteran also 
reported sadness related to divorce and child custody legal 
actions.  The veteran was prescribed anti-depression 
medication, but there is no record of follow-up counseling or 
mental health care.  

In a July 2003 VA primary care new patient screening at a 
facility in Florida, a psychiatrist noted the veteran's 
reports of head trauma in service, recurrent headaches, and 
difficulty sleeping.  The veteran also reported experiencing 
helplessness and depression for the previous few years.  The 
veteran screened positive for recurrent, moderate, major 
depression and post-traumatic stress disorder.  The veteran 
reported non-military sexual trauma after service.  Upon 
being seen in a psychiatry consult the same day, the staff 
psychiatrist diagnosed him as having major depression, 
recurrent.  

In August 2003, a VA mental health examiner noted a review of 
the claims file and the history of a head laceration in 
service and the veteran's marital, financial, and employment 
difficulties, including multiple short term jobs since 
discharge from service.  The veteran was currently 
unemployed, living with his mother, and caring for his small 
child.  The examiner did not comment on any specific physical 
disability that prevented employment and noted that the 
veteran also could not explain why he was unable to hold a 
job.  The examiner did note that the veteran experienced 
sleeplessness, feelings of helplessness, and depressed mood.  
The examiner diagnosed major depression and prescribed anti-
depression medication.  There is no record of subsequent 
regular counseling or mental health treatment.  

In a February 2006 letter, the veteran stated that he was 
using several medications for pain associated with disorders 
of the knee, back, and recurrent headaches.  He also stated 
that he was under emotional strain from caring for a teenage 
daughter and elderly mother.  In an October 2007 hearing, the 
veteran stated that he started experiencing mental health 
difficulties about two years after discharge from service.  
He reported that a private physician in Texas may have known 
about his depression but that he primarily received 
psychiatric care from a VA clinic.  The veteran also reported 
that he had received treatment with medication but no 
counseling from clinics in Puerto Rico and Florida.  He 
further stated that he experienced some short term memory 
loss, that the prescribed medication was not effective, and 
that he intended to seek another appointment for mental 
health treatment.  The veteran's mother stated that her son 
experienced chronic sleeplessness, crying spells, and pain 
from physical disabilities, and that the family was in 
significant financial distress.  

Regrettably, the Board concludes that service connection for 
major depression is not warranted because psychiatric 
symptoms first manifested not earlier than 1994, many years 
after service, and is not related to any aspect of service or 
to the service-connected residuals of head trauma.  There is 
no evidence of any mental health symptoms or treatment in 
service.  Examiners in 1994 and in 1997 attributed the 
veteran's depression to marital and financial difficulties.  
All mental health examiners since 1998 acknowledged awareness 
of the veteran's head injury in service and his recurrent 
headaches.  However, these examiners also directly related 
the veteran's depressive symptoms to domestic and financial 
stress.  The Board acknowledges that the veteran and his 
mother have a sincere belief that the veteran's depression is 
related to his service and nonservice-connected physical 
disorders, but the Board places greater probative value on 
the reports of mental health practitioners.  As laypersons, 
the veteran and his mother do not possess the necessary 
knowledge of medical principles, and their assertions, 
standing alone, are not probative as to the etiology of his 
current mental health symptoms.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current major depression first manifested many 
years after service and is not related to his active service 
or to residuals of a head injury.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The petition to reopen a final disallowed claim for service 
connection for major depression is granted.  

Service connection for major depression is denied.  



REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a right knee disorder and 
for an increased rating for residuals of head trauma is 
necessary. 

In October 1982, the veteran sought treatment in service for 
trauma to the right lower leg.  An examiner noted the 
veteran's report of having fallen off an aircraft [while 
performing maintenance].  The examiner noted that there was 
edema, a normal range of motion, and that the leg bore weight 
without difficulty.  The examiner noted a superficial 
abrasion of two centimeters on the shin with a contusion and 
cleaned the affected area.  A series of leg X-ray views of 
the tibia and fibula showed no fractures or osseous 
abnormalities.  The veteran was returned to duty with 
instructions to apply ice and watch for signs of infection.  

In November 1985, the veteran sought treatment for multiple 
contusions and abrasions sustained in a motorcycle accident 
in which he reported being thrown chest first into a chain 
link fence.  An examiner noted the veteran's reports of pain 
in the ribs, right ankle, and left flank, leg, and elbow.  
There was no complaint or examination of the right knee and 
no X-rays of any joint.  The veteran was prescribed bed rest 
for 18 hours and analgesic medication and was then returned 
to duty. 

In March 1983 and March 1984 reenlistment examinations and in 
a June 1987 discharge examination, the veteran reported that 
he continued to experience a "trick" or locked knee.  He 
noted that he sustained a knee injury (side not specified) in 
a motorcycle accident in 1971.  The examiner noted an 
occasional dislocated patella in childhood without problems 
in the previous eight years.  None of the examiners noted a 
right knee deficiency.  

In April 2003, the veteran sought treatment at a VA clinic 
for increasing pain in the right knee over the previous 
several years.  The examiner noted the veteran's reports of 
an injury in a motorcycle accident over thirty years earlier.  
An X-ray showed no fractures or dislocations and well 
preserved joint spacing but there was a calcific density 
indicating a possible free body in the knee.  The same 
finding was noted on a magnetic resonance image in July 2003.  
In a July 2003 letter, the veteran stated that he injured his 
right leg in 1982 when he fell from an aircraft canopy rail.  
He stated that after the fall he was unable to walk and that 
his leg remained stiff for several days and painful for 
several weeks.  He further stated that he had occasional 
problems with his knee since that time and that the pain had 
recently become more severe. 
 
In August 2003, a VA examiner noted a review of the claims 
file and the veteran's report that he fell and hurt his right 
knee in service in 1982.  The examiner made no comment on any 
specific service medical record of treatment or examination.  

In a December 2004 letter, the veteran stated that he 
received primary and surgical care from VA earlier that year.  
Records of this treatment are not in the claims file and are 
necessary to decide the claim.  Records of follow-up 
examination and surgery from a private orthopedic physician 
are in the file.  Although the physician noted the veteran's 
report of a 1982 injury, he did not review the service 
medical records or provide an opinion whether the fall in 
1982 was the origin of the veteran's current knee disorder.  
In an October 2007 Board hearing, the veteran stated that he 
continued to experience pain, swelling, and instability of 
his right knee.  

The veteran has a currently diagnosed knee disorder and there 
is medical evidence that he injured his right leg in a fall 
in service in 1982.  Even though service medical records do 
not show a specific injury to the knee in 1982 or in a 
motorcycle accident in 1985, the veteran's lay statement that 
he experienced knee discomfort following the fall is 
competent evidence of observable symptoms and suggests a 
relationship between the current disorder and an event in 
service.  Therefore, a medical opinion of the etiology of the 
disorder is necessary to decide the claim.  38 C.F.R. § 3.159 
(c) (4).  

The veteran received a one and one-half inch laceration of 
the scalp in April 1983.  The injury required several sutures 
but there was no record of loss of consciousness or 
neurological deficit.  In November 1997, the RO granted 
service connection and a 10 percent rating for post-injury 
complaints of headache and insomnia and resultant mild 
impairment of occupational and social function under 
38 C.F.R. § 4.124a, Diagnostic Code 8024 and 38 C.F.R. 
§ 4.129, Diagnostic Code 9304. 

In the most recent examination in August 2003 for residuals 
of a head injury, a VA examiner noted that the veteran 
reported experiencing headaches about four to five times per 
week.  The examiner noted that the symptoms did not appear on 
a primary care problem list and that no testing for or 
diagnosis of migraine headaches had been made.  

In an October 2007 Board hearing, the veteran stated that his 
severe headaches induced dizziness, vomiting, short term 
memory loss, insomnia, and unsteadiness of his hands. He 
stated that he experienced severe headaches up to once or 
twice per day, lasting up to one and one-half hours, and that 
he had been prescribed morphine for the disorder.   The Board 
concludes that a current examination is necessary to decide 
the claim.  The last examination is over four years old and 
did not include testing or examination for migraine headaches 
or neurological deficits. 
Furthermore, the veteran has provided competent lay evidence 
that his current observable symptoms and medications are 
significantly more severe than were noted by the last 
examiner in 2003.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his right knee.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner specifically note the occurrence 
and subsequent treatment for injuries in 
October 1982 and in November 1985 as well 
as the results of physical examinations 
in 1983, 1984 and 1987.   Request that 
the examiner provide an evaluation of the 
veteran's current right knee disorder and 
provide an opinion whether any disability 
of the right knee is at least as likely 
as not (50 percent or greater 
possibility) related to exposure to any 
injury in service or any other aspect of 
service.  

2.  Schedule the veteran for an 
examination of the residuals of a head 
injury including recurrent severe 
headaches.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner report 
in detail all residuals of the head 
injury and the severity of all residuals 
found.  The examiner should specifically 
comment on whether the veteran has 
migraine headaches and, if so, whether 
they are related to or aggravated by the 
service-connected head injury.  

3.  Then, readjudicate the claim for 
service connection for a right knee 
disorder and an increased rating for 
residuals of a head injury.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


